On Motion for Rehearing.
There is no grander, no nobler profession than that of the law, and for many centuries among English speaking peoples that profession has not only furnished men to don the ermine and adorn the bench, but has given to organized government its strongest, most intelligent support. From this great profession have emanated constitutions to form the basis of human law and bills of right, upon which rest human liberty, and human peace and happiness. The members of the legal profession have peculiar obligations administered to them, and they are constituted supporting arms of the judicial branch of the government, and, without their loyal sympathy, aid, and assistance, the powers of the courts are impaired, their influence weakened, the administration of justice thwarted, and human rights denied.
Between the courts, therefore, and the attorney at law, the greatest mutual confidence and respect should at all times prevail. Through all the ages of civilized government there has existed mutual sympathy, both being actuated by high ideals of the administration of justice and the enforcement of law, and never in the history of our country was this state of mind more demanded than at the present, when constituted agencies of government are flouted and treated with contempt, not only by individuals but by organizations that would impair judicial functions and dictate the method of the administration of the constitutional powers of the courts. Even members of Congress make onslaught on the Supreme Court of the United States. Peculiarly bound by his official oath to support and uphold the Constitution, federal and state, every attorney at law is called upon for the highest loyalty and respect for the courts of the country, and no attorney, who, if he comprehends his relation to the courts as an officer thereof, and desires to maintain the honor of his profession, as well as preserve the power for good of the judicial agencies of government, should in his intemperate zeal for his client disregard the duties resting upon him in that regard. In the very nature of things some must lose, while others win, and the highest test of the finished lawyer is the power not only to succeed without arrogance, but to lose without ill temper and untimely condemnation and unjust criticisms of the courts of the country.
The motion in this case is not an expression of that feeling of confidence and respect that should characterize the pleading of the lawyer loyal to the true ideals of the profession, and only a regard for the rights of the unoffending client has prevented this court from striking it from its files. There is no merit in the motion, and it is overruled, and this court again gives its warning to the offending attorney. It may be learned yet by those offending against the proprieties that, although "justice moves with a leaden heel, it strikes with an iron hand."
Motion overruled.